t c memo united_states tax_court tamaki foundation petitioner v commissioner of internal revenue respondent docket no 23089-96xx filed date william j tully an officer for petitioner kirk m paxson for respondent memorandum opinion laro judge petitioner petitioned the court to declare whether petitioner qualifies for exempt status under sec_501 see sec_7428 the parties dispute whether petitioner meets the operational_test of sec_1 c -1 income_tax regs we hold it does not unless otherwise stated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background we decide this case on the basis of the entire administrative record see rule b which is incorporated herein by this reference petitioner's mailing address was in ontario california when its petition was filed william j tully is a promoter of tax-exempt entities and he was retained by donald tamaki to form for him a tax-exempt foundation mr tully organized a corporation named tamaki foundation petitioner herein petitioner's officers are mr tully vice president mr tamaki president and mr tamaki's wife mary secretary and treasurer these officers also serve as directors on petitioner's board mr tully filed articles of incorporation for petitioner with the nevada secretary of state and he prepared bylaws for the corporation the articles state that petitioner's primary purpose is to provide financial assistance to the needy the bylaws state that petitioner's primary purpose is that set forth in the articles the bylaws further state that nothing herein contained shall be construed to prevent any director from receiving compensation_for services to the corporation rendered in a capacity other than director on date petitioner filed with the commissioner a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code application in which it sought recognition as a tax-exempt_entity the application reported that petitioner's activities were supplying money goods or services to the poor providing services for the aged and providing aid to the handicapped the information that petitioner provided to the commissioner on and with the application was vague as to the specifics of these activities the application stated generally the primary objective of the foundation is to be able to offer financial assistance mostly in the form of actual credit for food or clothing and or cash where required all on a professional approach to those persons in immediate need we define those in immediate need as those who are homeless sick or under severe financial hardship due to circumstances beyond their control further we define the term immediate need as those who's sic need is temporary as verses sic that of a more longer term need the application indicated that petitioner had not currently begun any activity except for organizational activities and that petitioner was not going to begin operating until after the commissioner recognized it as tax exempt as to sources of financial support the application stated at the present time this organization does not have any procedure for the generation of income other than a direct donations from the general_public at large b larger sums from various fund raising activities c a possible thrift store type operation and d donations of property both personal and real which can be turned into cash and e various others as may be recommended and implemented by the organization on date the commissioner mailed petitioner a letter seeking clarification of the information that it had provided him on and with the application the letter specified the information that the commissioner needed to rule on petitioner's request for exempt status and listed the name and phone number of a person at the internal_revenue_service to contact with any questions the letter stated we can only recognize you as exempt in advance of operations if you are able to describe your proposed operations in sufficient detail to enable us to determine that you will be organized and operated in accordance with sec_501 of the code on or about date petitioner mailed the commissioner a response to his letter the response gave vague answers to the guestions set forth in the commissioner's letter and did not explain in detail petitioner's proposed activities or operation on date the commissioner mailed petitioner another letter seeking specificity as to petitioner's organization activities and operation the letter explained that the commissioner needed specific information before he could rule that petitioner was exempt from taxation under sec_501 the letter citing and quoting revproc_90_27 sec_5 1990_1_cb_514 stated exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued emphasis added in the letter the letter asked for specific information that the commissioner needed to rule on petitioner's request for exemption and listed the name and phone number of the person at the internal_revenue_service to contact with any questions by way of an undated letter to the commissioner petitioner responded to the commissioner's letter of date this response was no more informative than the prior response as to the specifics of petitioner's organization activities or operation the latest response repeated many of the statements set forth on the prior response on date the commissioner issued to petitioner a 30-day_letter reflecting the commissioner's determination that petitioner did not qualify under sec_501 because it failed the operational_test of sec_1 c -l1 c income_tax regs approximately month later mr tully in his capacity as petitioner's vice president notified the commissioner that petitioner was appealing that determination and approximately months after that mr tully met with one of the commissioner's appeals officers to discuss petitioner's case shortly after this meeting petitioner filed with the commissioner an amended form_1023 as amended petitioner's form_1023 stated the primary purpose of the foundation as stated in its oroginal sic application_for exemption was amended to read as follows the primary purpose of the foundation will be to raise funds for financially strap families living within the immediate area of the foundation's base of operation with all funds being administered by other irs approved c charitable organizations such as the salvation army united way and the catholic church the foundation will limit its currect sic fund raising activities to raising funds directly from its officers directors and their immediate familites sic friends and business associates the amended form_1023 did not list specifics as to petitioner's operations including the manner in which petitioner would effect its amended primary purpose the amended form_1023 did not address any safeguards against private_inurement on date the commissioner mailed a letter to mr tully in his capacity as petitioner's vice president explaining that petitioner had not yet described its operations in sufficient detail the letter set forth four items of information that the commissioner lacked as to petitioner including a definition of the term financially strap as set forth in the amended form_1023 by way of an undated letter mr tully responded to the commissioner's letter of date the response was generally vague as to the information sought as to the definition of the term financially strap the letter stated this organization defines the term financially strap as a temporary condition wherein the person or family under consideration is without immediate funds in sufficient amount to provide the very necessities of life for the present day or week at most tt is not to bail out any person or family from their current financial psoition sic rather it is a temporary means of relief that is intended to assist that person or family in their immediate need of foods and or lodging for at least a day or two perhaps a week at the most until they can get on relief or find other assistance if that be the case it is to make sure that the person or persons in question do not have to go hungry over night or not have a safe place to stay included in this immediate need might be considered a doctor appointment for life threatening situations on date the commissioner issued to petitioner a final adverse determination_letter the letter stated our adverse determination was made for the following reason s you did not meet the operational_test under sec_1 c -1 of the income_tax regulations in order to qualify under code sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in that section you did not describe your proposed activities in sufficient detail as required by sec_1 c -1 of the regulations discussion respondent has determined that petitioner does not meet the requirements of sec_501 petitioner must prove this determination wrong see rule c a 765_f2d_1387 9th cir affg tcmemo_1984_349 83_tc_381 affd 823_f2d_1310 9th cir in order for petitioner to do so the administrative record upon which this case is to be decided must contain enough evidence to support a finding contrary to the grounds set forth in the notice_of_determination and petitioner must demonstrate the merits of its claim by at least a preponderance_of_the_evidence see 88_tc_38 see also rule c a fed r evid if petitioner fails to carry its burden respondent will prevail see 243_f2d_125 9th cir affg 25_tc_351 512_f2d_882 9th cir affg tcmemo_1972_133 estate of gilford v commissioner supra pincite sec_501 provides in part sec_501 exemption from taxation ---an organization described in subsection c shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 c list of exempt_organizations --the following organizations are referred to in subsection a corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office from this text we understand that an organization is entitled to exempt status if it 1s organized and operated exclusively for charitable purposes see also sec_1 c -1 a income_tax regs we also understand that an organization that fails this test does not qualify for exempt status under sec_501 see also id respondent focuses entirely on petitioner's failure to satisfy its burden as to the operational_test so do we sec_1 c -l1 c income_tax regs provides as follows as to the operational_test c operational_test -- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals xk kek from the text of these regulations we understand that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals see sec_1 c -l1 c income_tax regs the concept of private_inurement as expressed therein ensures that the organization serves public rather than private interests see church of scientology v commissioner supra pincite tax exemption is a matter of legislative grace it is not a matter of right see 470_f2d_849 10th cir we have previously observed that the opportunity for abuse is present when the affairs of an organization are controlled by its creators who belong to the same family see 74_tc_531 affd 670_f2d_104 9th cir in such a situation therefore we require an open and candid disclosure of all facts bearing upon the organization its operations and its finances so that we may be assured that we are not sanctioning an abuse of the revenue laws by granting a claimed exemption see id see also united libertarian fellowship inc v commissioner tcmemo_1993_116 where such a disclosure is not made the logical inference is that the facts if disclosed would show that the taxpayer fails to meet the requirements of sec_501 see bubbling well church of universal love inc v commissioner supra pincite petitioner leaves us no choice but to draw such an inference here the record is devoid of sufficient documentation or other substantive information regarding petitioner's organization activities or operations what little information petitioner did provide pursuant to respondent's requests was extremely vague and in our view simply an attempt by petitioner to avoid disclosing the requested information petitioner has completely failed to establish its entitlement to tax-exempt status we also note that petitioner has failed to prosecute its case properly ’ petitioner failed to file a brief as ordered by the court and required by rule and it has failed to explain its failure to do so we have previously treated such inaction by a party as an abandonment of those issues not addressed see 84_tc_716 we also have held that the failure_to_file a brief may justify the dismissal of all issues as to which a taxpayer has the burden_of_proof see 84_tc_693 affd without published opinion 789_f2d_917 4th cir we sustain respondent's determination see also larry d bowen family found v commissioner tcmemo_1999_149 wherein we reached the same result based on an administrative record that was virtually identical to the administrative record at hand as ' petitioner's representative mr tully is no stranger to litigation he has filed cases in this court on at least three prior occasions see tully v commissioner an order of this court dated date dismissing the case for failure to prosecute vacated and remanded without published opinion 164_f3d_631 9th cir with instructions to dismiss petition for lack of jurisdiction tully v commissioner tcmemo_1997_310 on appeal 9th cir date oliver family found v commissioner tcmemo_1997_220 he has prosecuted or is prosecuting the appeal of two of these cases before the court_of_appeals for the ninth circuit and he prosecuted one case before a federal district_court see tully v kaply aftr 2d c d cal is true with the case here mr tully also formed the corporation in larry d bowen family found and was its representative before this court accordingly decision will be entered for respondent
